DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The foreign priority applications JP 2018-011524, JP 2018-011531, and JP 2018-011532 filed on January 26, 2018 and JP 2018-173449 filed on September 18, 2018 have been received and are acknowledged.

Election/Restrictions
Applicant’s election of Species A in the reply filed on May 04, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon search and consideration, Species A is found allowable.
The search has been expanded to Species C.
Therefore, claims 1-25 are pending, with claims 11-13 withdrawn from consideration as being directed to non-elected inventions.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The specification of the instant application needs to be amended to include under the heading (b) CROSS-REFERENCE TO RELATED APPLICATIONS that the application is a CON of PCT/JP2018/046261 filed on December 17, 2018, which claims priority to the applications No. 2018-011524, No. 2018-011531, and No. 2018-011532 filed on January 26, 2018 and application No. 2018-173449 filed on September 18, 2018 in Japan.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6, 10, 14, 19, 21, and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8-10 of copending Application No. 17/506,720 (US 2022/0045318). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim the same electrode material.
The copending Application No. 17/506,720 claims a positive electrode material comprising a positive electrode active material, a solid electrolyte, a coating material, wherein the solid electrolyte is represented by a composition of formula LiMX, wherein , , and are each independently a value greater than 0, M includes at least one element selected from the group consisting of non-Li metal and metalloids, X includes at least one selected from the group consisting of F, Cl, Br, and I, and the coating material covers a surface of the positive electrode active material (claim 1).
The positive electrode material in claim 1 of the copending Application No. 17/506,720 is equivalent to the electrode material in claims 1, 2, and 19 of the instant application.
The copending Application No. 17/506,720 further claims that M includes yttrium (claim 2), same as in claim 4 of the instant application.
The copending Application No. 17/506,720 further claims that 
    PNG
    media_image1.png
    17
    215
    media_image1.png
    Greyscale
(claim 3), same as in claim 6 of the instant application.
The ranges encompass the ranges in claims 10 and 14.
The copending Application No. 17/506,720 further claims a battery comprising a positive electrode comprising the positive electrode material, a negative electrode, and an electrolyte layer between the positive electrode and the negative electrode (claim 8), same as in claims 21 and 23 of the instant application.
The copending Application No. 17/506,720 further claims that the electrolyte layer comprises the solid electrolyte (claim 9), same as in claim 24 of the instant application.
The copending Application No. 17/506,720 further claims that the electrolyte layer contains a halide solid electrolyte different from the solid electrolyte (claim 10), same as in claim 25 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 15-17, 19, 21, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamamoto et al. (JP 2017-111954).
With regard to claims 1 and 19, Yamamoto et al. teach a positive electrode composite body comprising a positive electrode active material (2), a metal oxide film (5), and a solid electrolyte (3):

    PNG
    media_image2.png
    178
    346
    media_image2.png
    Greyscale
(fig.4, par.0048, par.0068).
The solid electrolyte (3) may be LiAlCl4 or LiAlF4 (par.0041), which are equivalent to a “first solid electrolyte material which includes Li, M, and X and does not include sulfur, wherein M is Al and X is Cl or F” in claim 1.
Therefore, the positive electrode composite body in fig.4 of Yamamoto et al. is equivalent to the electrode material in claims 1 and 19 of the instant application.
In the alternative, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain the electrode material in claims 1 and 19 because Yamamoto et al. teach the composite body and provide examples for each component.
With regard to claim 2, LiAlCl4 is a first solid electrolyte material of formula (1), wherein , , and  are values larger than 0.
With regard to claim 5, LiAlCl4 is a first solid electrolyte material of formula (1) wherein X includes chlorine.
With regard to claims 15-17, Yamamoto et al. teach that the metal oxide film (5) may be Li3PO4 (par.0056).
Li3PO4 meets the limitations of claims 15 and 16 for an oxide solid electrolyte, as defined in par.0072 of the specification.
Li3PO4 is trilithium phosphate in claim 17.
With regard to claims 21, 23, and 24, Yamamoto et al. teach a lithium battery (100) comprising the current collectors (41) and (42), the positive electrode composite body (10), a solid electrolyte layer (20), and the negative electrode (30)(fig.1, par.0046).
The solid electrolyte layer (20) may be LiAlCl4 or LiAlF4 (par.0041).
With regard to claim 25, Yamamoto et al. teach that other halides may be included in the solid electrolyte layer (20)(par.0041).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 2017-111954) in view of Tomita et al. (“Substitution effect of ionic conductivity in lithium ion conductor, Li3InBr6-xClx”).
With regard to claims 3 and 6, Yamamoto et al. teach the electrode material of claim 2 (see paragraph 8 above), but fail to teach the claimed values , , and .
However, Tomita et al. teach that Li3InBr3Cl3 has improved ionic conductivity and it is considered as inorganic solid electrolyte (abstract, introduction).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use Li3InBr3Cl3 as the solid electrolyte (3) in the positive electrode composite body of Yamamoto et al., in order to take advantage of its ionic conductivity.
Li3InBr3Cl3 is a first solid electrolyte material of formula (1) LiMX, wherein M is In, X is Br and Cl, =3, =1, and =6.
The value of /which is within the range in claim 3.
The values of , , and  are within the ranges in claim 6.

Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 2017-111954) in view of Bohnsack et al. (“The bromides Li3MBr (M=Sm-Lu, Y): Synthesis, Crystal Structure, and Ionic Mobility”) or Asano et al. (“Solid Halide Electrolytes with High Lithium-Ion Conductivity for Application in 4V Class Bulk-Type All-Sold-State Batteries”).
With regard to claims 3, 4, and 6, Yamamoto et al. teach the electrode material of claim 2 (see paragraph 8 above), but fail to teach that M includes yttrium and the claimed values , , and .
	Bohnsack et al. teach that Li3YBr6 have good lithium ion mobility/conductivity (abstract and pages 1354-1355).
Asano et al. teach that Li3YBr6 exhibits high lithium-ion conductivity, high deformability, and high chemical and electrochemical stability (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use Li3YBr6 as the solid electrolyte (3) in the positive electrode composite body of Yamamoto et al., in order to take advantage of its ionic conductivity.
Li3YBr6 is a first solid electrolyte material of formula (1) LiMX, wherein M is Y, X is Br, =3, =1, and =6.
Li3YBr6 meets the limitations of claim 4.
The value of /which is within the range in claim 3.
The values of , , and  are within the ranges in claim 6.

Claims 1-3, 5, 6, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2014/0050980) in view of Fujiki et al. (US 2016/0079597) and in further view of Tomita et al. (“Substitution effect of ionic conductivity in lithium ion conductor, Li3InBr6-xClx”).
With regard to claim 1, Kang et al. teach a negative electrode active material comprising (a) a core comprising a carbon-based material and (b) an organic polymer coating layer on the surface of the core (abstract).
The core comprising a carbon-based material meets the limitations for “an electrode active material”, and the organic polymer coating is a “coating material located on a surface of the electrode active material” in claim 1.
Kang et al. teach that the battery may include an inorganic solid electrolyte (par.0067), but fail to teach that the negative electrode comprises the first solid electrolyte material in claim 1.
Fujiki et al. teach that electrode layers may comprise solid electrolyte particles in order to increase the interfacial area of electrode active materials and the solid electrolyte (par.0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include inorganic solid electrolyte particles in the negative electrode of Kang et al., in order to increase the interfacial area of the negative electrode active material and the solid electrolyte.
Kang et al. and Fujiki et al. fail to specifically teach the claimed first solid electrolyte material in claim 1.
Tomita et al. teach that Li3InBr3Cl3 has improved ionic conductivity and it is considered as inorganic solid electrolyte (abstract, introduction).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use Li3InBr3Cl3 in the negative electrode of Kang modified by Fujiki, in order to take advantage of its ionic conductivity.
Li3InBr3Cl3 meets the limitations for the first solid electrolyte material in claim 1.
Therefore, the negative electrode material of Kang modified by Fujiki and Tomita is equivalent to the electrode material in claim 1.
With regard to claims 2, 3, 5, and 6, Li3InBr3Cl3 is a first solid electrolyte material of formula (1) LiMX, wherein M is In, X is Br and Cl, =3, =1, and =6.
The value of /which is within the range in claim 3.
The values of , , and  are within the ranges in claim 6.
With regard to claims 18 and 20, Kang et al. teach that the carbon-based material of the core (a) may be graphite (par.0034). Graphite is defined as negative electrode active material in par.0060 of the specification of the instant application.
With regard to claims 21 and 22, Kang et al. teach a battery comprising the negative electrode, a positive electrode, and an inorganic solid electrolyte (par.0067, par.0069).

Allowable Subject Matter
Claim 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Yamamoto et al. (JP 2017-111954) teach a metal oxide film (5) on the surface of the positive electrode active material (2) (fig.4, par.0048, par.0068), and fail to teach a sulfide solid electrolyte on the surface of the positive electrode active material.
There are no prior art teachings that would motivate one of ordinary skill to modify Yamamoto et al. and obtain the electrode material of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park et al. (“High-Voltage Superionic Halide Solid Electrolytes for All-Solid-State Li-Ion Batteries”) teach mixed halides Li3-x M1-x ZrxCl6 (M=Y, Er) with high ionic conductivity. The examples show Li3-x Er1-x ZrxCl6, wherein x=0, 0.1, 0.2, 0.250, 0.3, 0.367, 0.5, and 0.6 and Li3-x Y1-x ZrxCl6, wherein x=0, 0.1, 0.2, 0.250, 0.3, 0.367, 0.5, and 0.6 (fig.1a and fig.1b on page 534). However, Park et al. is not available as prior art against the instant application.
Tomita et al. (“Synthesis and Characterization of Lithium Ion Conductors, Li3InBr6 and its Substituted Compounds”) teach Li3-2xMxInBr6 (M=Mg, Ca, Sr, and Ba), wherein x may be between 0.02 and 1. The ionic conductivity increases up to x=0.4 (abstract, fig.6 on page 24).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/           Primary Examiner, Art Unit 1722